DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Amendment filed 7/10/2020.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(u)(1) because the different views must be numbered in consecutive Arabic numbers, starting with Fig. 1 not Fig. 0.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “pins”, “the pins subdivided into groups”, “group of pins”, and “groups” being connected to each other with input switches” recited in claims 8 and 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 
Abstract
The abstract filed 7/10/2020 remains improper since it is not a concise statement of the technical disclosure of the patent. The examiner notes that the invention claimed is about a combination logic circuit structure based on the amendment filed 7/10/2020. 
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Limitations, “pins”, “group of pins”, “gaz”, “solid”, “liquid” or “input switches” being connected and disconnected recited in claims 8 and 9 lack antecedent basis in the specification, and it is unclear which pins are being grouped, the inputs or the outputs or both. It is also noted that the specification fails to describe reference numbers from the drawings, such as for example: W11, W12, W21, W22, W31, W32, W41, W42, W51 as shown in Figs. 79 and 80.
Claim Objections
Claims 8 and 9 are objected to because of the following informalities:  
"gaz" in line 6 of claim 8 and in line 4 of claim 9 appears to be --gas-- respectively; 
In claim 8, “And” in line 9 should be --and--; and
In claim 9, “Providing” in lines 2, 3, 5 and 6 should be --providing--, and “Wherein” in line 7 should be --wherein--.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is no support for “pins” either as inputs or outputs, “pins are subdivided into groups”, “a value of a binary digit or of a void is determined by characteristics, of a light, of an electric signal, of a gaz, of a liquid or of a solid and assigned to a pin”, “a value change to one pin is a value change to all pins in the group”, “groups are connected to each other with input 

Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the pins are subdivided into groups” in line 4. It is unclear and indefinite which pins it is referring to since two different “pins” are recited previously in lines 2 and 3: “one or more inputs which are pins” as well as “one or more outputs which are pins”.
Claim 9 recites “Providing switches configured to connect and disconnect some groups in line 6 and “Wherein said switches decide the value of some groups” in line 7. It is unclear and indefinite which “some groups” in lines 6 and 7 are referring to since there are “some groups” are recited previously in line 5: “Providing some groups put at binary values and some groups put at void”.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henze et al. (US 2007/0285268 A1, hereinafter referred as “Henze”).
Regarding claim 8, Henze teaches a combinational logic circuit structure (see annotated Fig. 1 below) comprising: 
one or more inputs which are pins (5), 

wherein the pins are subdivided into groups (2 and 3), 
wherein a value of a binary digit or of a void is determined by characteristics, of a light, of an electric signal, of a gaz, of a liquid or of a solid and assigned to a pin (electrical signal input binary high is applied to all the input pins on 5), 
wherein a value change to one pin in a group is a same change to all pins in the group (electrically connected so a change to one would be a change to all the pins), 
wherein groups are connected to each other with input switches (group 2 is connected to group 3 by SW1-SW6), 
and wherein groups are disconnected from each other with the said input switches (group 2 is disconnected to group 3 by SW1-SW6).
Regarding claim 9, Henze teaches a combinational logic circuit structure (see annotated Fig. 1 where the structure Fig. 1 is capable of functioning) process comprising the steps of: 
providing connected groups of pins (providing groups 5 and 6, where pins comprising input pins and output pins) ; 
providing a value of a binary digit or of a void determined by characteristics, of a light, of an electric signal, of a gaz, of a liquid or of a solid and assigned to a pin (providing electrical signal input binary high is applied to all the input pins on 5); 
providing some groups put at binary values and some groups put at void (providing high and low values corresponds to at binary values where no signal correspond to at void); 
providing switches configured to connect and disconnect some groups (providing SW1-SW6); 
.

    PNG
    media_image1.png
    624
    824
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 4/13/2020, 5/5/2020 and 7/10/2020 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cosemans (US PAT No. 9,911,504) discloses a non-volatile memory array using electromechanical switches for cell storage.
Nordquist et al. (US PAT No. 7,719,318) discloses a nanoelectromechanical switch used to form digital logic circuits.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

								JAMES H CHO             								Examiner, Art Unit 2844           
/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844